                                                                                                                                                 3/01/21 8:17AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Blade Global Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  67 E. Evelyn Ave, Ste 7
                                  Mountain View, CA 94041
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Santa Clara                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  ** See Attachment to Petition
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 21-50275               Doc# 1       Filed: 03/01/21           Entered: 03/01/21 08:41:57                    Page 1 of 17
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                                                                                                                                      3/01/21 8:17AM

Debtor    Blade Global Corporation                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5182

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                Parent
     attach a separate list                       Debtor     Blade SAS                                                      Relationship            Company
                                                  District   France                       When       3/01/21                Case number, if known   Unknown

              Case: 21-50275                Doc# 1           Filed: 03/01/21           Entered: 03/01/21 08:41:57                       Page 2 of 17
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                                                                                                        3/01/21 8:17AM

Debtor   Blade Global Corporation                                                    Case number (if known)
         Name




             Case: 21-50275         Doc# 1      Filed: 03/01/21         Entered: 03/01/21 08:41:57            Page 3 of 17
Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 3
                                                                                                                                                         3/01/21 8:17AM

Debtor   Blade Global Corporation                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case: 21-50275                Doc# 1        Filed: 03/01/21             Entered: 03/01/21 08:41:57                     Page 4 of 17
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                                                                                                                                                     3/01/21 8:17AM

Debtor    Blade Global Corporation                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 1, 2021
                                                  MM / DD / YYYY


                             X   /s/ Perry Michael Fischer                                                Perry Michael Fischer
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Director




18. Signature of attorney    X   /s/ Robert G. Harris                                                      Date March 1, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert G. Harris #124678
                                 Printed name

                                 Binder & Malter, LLP
                                 Firm name

                                 2775 Park Avenue
                                 Santa Clara, CA 95050
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (408) 295-1700                Email address      rob@bindermalter.com

                                 #124678 CA
                                 Bar number and State




              Case: 21-50275             Doc# 1         Filed: 03/01/21             Entered: 03/01/21 08:41:57                    Page 5 of 17
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy
No. 4 - Location of principal assets, if different from principal place of business


EQUINIX SV2 c/o Blade
1350 Duane Ave
Santa Clara  CA     95054

BLADE c/o Digital Reality
365 Main St
San Francisco CA      94105

Blade c/o INAP
1221 Coit Rd.
Plano TX       75075

BLADE GROUP c/o EQUINIX NY1
105 Enterprise Avenue South
Secaucus        NJ     07094

BLADE c/o QTS
2800 South Ashland Ave
Chicago       IL     60608




Case: 21-50275       Doc# 1      Filed: 03/01/21      Entered: 03/01/21 08:41:57      Page 6 of 17
                                                                                                                                                                          3/01/21 8:17AM




 Fill in this information to identify the case:
 Debtor name Blade Global Corporation
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 2CRSI SAS                                                                                                                                                            $2,851,077.77
 32 rue Jacobi-Netter
 STRASBOURG,
 67200
 Equinix, Inc.                                                                          Disputed                                                                      $1,061,219.95
 4252 Solutions
 Center
 Chicago, IL
 60640-0200
 Bank Leumi USA                                                  PPP Loan                                                                                               $456,887.00
 2000 University
 Ave., Ste 605
 Palo Alto, CA 94303
 Texas Comptroller                                               2019 Use Tax                                                                                           $376,129.00
 of Public Accounts
 P.O. Box 13528,
 Capitol Station
 Austin, TX
 78711-3528
 Internap                                                        Trade Debt                                                                                             $344,155.96
 Corporation
 Dept 0526
 PO BOX 120526
 Dallas, TX
 75312-0526
 Quality Technology                                              Trade Debt                                                                                             $339,285.28
 Services
 PO BOX 74563
 Cleveland, OH
 44194-4563
 Juniper Networks,                                                                                                  $283,638.01                        $0.00            $283,638.01
 Inc.
 Attention: Doyle
 Brad Minnis, CEO
 1333 Innovation
 Way
 Sunnyvale, CA
 94089

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 21-50275                    Doc# 1            Filed: 03/01/21          Entered: 03/01/21 08:41:57                            Page 7 of 17
                                                                                                                                                                          3/01/21 8:17AM




 Debtor    Blade Global Corporation                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 2crsi Corporation                                                                                                                                                      $269,187.91
 440 N. Wolfe Rd.
 Sunnyvale, CA
 94085
 Comcast, Inc.                                                                                                                                                          $208,384.22
 Atten: Brian L
 Roberts, CEO
 1701 John F.
 Kennedy Blvd.
 Philadelphia, PA
 19103
 Ca Dept. of Tax &                                               2019 CA Use Tax                                                                                        $141,983.00
 Fee Administration
 Account Information
 Group, MIC: 29
 PO BOX 942879
 Sacramento, CA
 94279-0029
 NJ Division of                                                  2019 Use Tax                                                                                           $120,601.00
 Taxation
 Bankruptcy Section
 PO BOX 245
 Trenton, NJ
 08695-0245
 Zayo Group, LLC                                                 Trade Debt                                                                                             $108,242.97
 1821 30th Street,
 Unit A
 Boulder, CO 80301
 ILLINOIS                                                        2019 Use Tax                                                                                           $101,000.00
 DEPARTMENT OF
 REVENUE
 PO BOX 19034
 Springfield, IL
 62794-9084
 Dell Marketing, LP                                              Trade Debt                                                                                               $58,235.36
 One Dell Way
 Round Rock, TX
 78682
 Penn, Schoen &                                                  Trade Debt                                                                                               $51,187.50
 Berland Associates,
 LLC
 1110 Vermont Ave.
 NW #1200
 Washington, DC
 20005
 DKC News                                                        Trade Debt                                                                                               $37,665.00
 261 Fifth Ave., 2nd
 Floor
 New York, NY 10016




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 21-50275                    Doc# 1            Filed: 03/01/21          Entered: 03/01/21 08:41:57                            Page 8 of 17
                                                                                                                                                                          3/01/21 8:17AM




 Debtor    Blade Global Corporation                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Quality Technology                                              Trade Debt                                                                                               $33,491.20
 Services Utility
 PO BOX 74563
 Cleveland, OH
 44194-4563
 BSO Network Inc                                                 Trade Debt                                                                                               $23,782.92
 101 Hudson Street,
 21st Fl.
 Jersey City, NJ
 07302
 Eakins Properties                                               Lease for property                                                                                       $19,390.00
 5909 Ross Street                                                located at:
 Oakland, CA 94618                                               67 E. Evelyn Ave.
                                                                 Suite 7
                                                                 Mountain View
                                                                 CA
 Aon Consulting, Inc                                             Trade Debt                                                                                               $11,650.00
 P.O. Box 100137
 Pasadena, CA
 91189-0137




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 21-50275                    Doc# 1            Filed: 03/01/21          Entered: 03/01/21 08:41:57                            Page 9 of 17
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         2crsi Corporation
                         440 N. Wolfe Rd.
                         Sunnyvale, CA 94085



                         2crsi Corporation
                         894 Faulstich Ct., Ste B
                         San Jose, CA 95112



                         2crsi Corporation
                         185 Alewife Brook Parkway, Suite 210
                         Cambridge, MA 02138



                         2CRSI SAS
                         32 rue Jacobi-Netter
                         STRASBOURG, 67200



                         Anthem Blue Cross
                         PO BOX 60007
                         Los Angeles, CA 90060-0070



                         Aon Consulting, Inc
                         P.O. Box 100137
                         Pasadena, CA 91189-0137



                         AWIN, Inc.
                         8 Market Place
                         Suite 500
                         Baltimore, MD 21202



                         Bank Leumi USA
                         2000 University Ave., Ste 605
                         Palo Alto, CA 94303




    Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 10 of 17
                     Blade SAS
                     152 rue Saint Denis
                     75002 Paris France



                     BSO Network Inc
                     101 Hudson Street, 21st Fl.
                     Jersey City, NJ 07302



                     Ca Dept. of Tax & Fee Administration
                     Account Information Group, MIC: 29
                     PO BOX 942879
                     Sacramento, CA 94279-0029



                     Colo-ressources
                     4900 Hopyard Rd. Ste 100
                     Pleasanton, CA 94588



                     Comcast, Inc.
                     Atten: Brian L Roberts, CEO
                     1701 John F. Kennedy Blvd.
                     Philadelphia, PA 19103



                     CT Corporation System (C2268677)
                     Atten: Agent for Service of Process
                     818 West Seventh Street, 2nd Floor
                     Suite 930
                     Los Angeles, CA 90017



                     CT Corporation System (C2503388)
                     Atten: Agent for Service of Process
                     818 West Seventh Street, 2nd Floor
                     Suite 930
                     Los Angeles, CA 90017



                     CT Corporation System (20110280347)
                     Atten: Agent for Service of Process
                     818 West Seventh Street, 2nd Floor
                     Suite 930
                     Los Angeles, CA 90017



Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 11 of 17
                     Dell Marketing, LP
                     One Dell Way
                     Round Rock, TX 78682



                     Digital Realty
                     2323 Bryan Street, Suite 1800
                     Attention: Lease Administration
                     Dallas, TX 75201



                     DKC News
                     261 Fifth Ave., 2nd Floor
                     New York, NY 10016



                     Eakins Properties
                     5909 Ross Street
                     Oakland, CA 94618



                     Equinix, Inc.
                     4252 Solutions Center
                     Chicago, IL 60640-0200



                     Escalate PR, LLC
                     103 Cortland Land
                     Boxborough, MA 01719



                     Evotech
                     6150 Lusk Blvd., Suite B204
                     San Diego, CA 92121



                     Fast Blue Communication, Inc.
                     800 S. El Camino Real
                     San Clemente, CA 92672-4274




Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 12 of 17
                     FS.com, Inc.
                     380 Centerpoint Blvd.
                     New Castle, DE 19720



                     Great West Trust
                     8515 E. Orchard Rd.
                     Greenwood Village, CO 80111-5002



                     Hopkins Carley
                     70th South First St.
                     San Jose, CA 95113



                     Hyunmin Kim
                     6-6, Ansan-gil 32 bun-gil
                     Yangpyeong-eup
                     Yangpyeong-gun, Gyeonggi-do 12545



                     ILLINOIS DEPARTMENT OF REVENUE
                     PO BOX 19034
                     Springfield, IL 62794-9084



                     Internap Corporation
                     Dept 0526
                     PO BOX 120526
                     Dallas, TX 75312-0526



                     Internap Corporation
                     12120 Sunset Hills Rd., Suite 330
                     Reston, VA 20190



                     Iowa Department of Revenue
                     Hoover State Office Building - 4th Floor
                     1305 E. Walnut
                     Des Moines, IA 50319




Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 13 of 17
                     Juniper Networks, Inc.
                     Attention: Doyle Brad Minnis, CEO
                     1333 Innovation Way
                     Sunnyvale, CA 94089



                     Kaiser Permanente
                     1 Kaiser Plz
                     Oakland, CA 94661-2000



                     Kentik Technologies, Inc.
                     625 2nd St., Ste 100
                     San Francisco, CA 94107



                     NJ Division of Taxation
                     Bankruptcy Section
                     PO BOX 245
                     Trenton, NJ 08695-0245



                     Ohio Department of Taxation
                     PO BOX 16560
                     Columbus, OH 43216-6560



                     OXO Translation
                     2401-3500 Boul de Maisonneuve O
                     Westmount, QC



                     PA DEPARTMENT OF REVENUE
                     PO BOX 280704
                     Harrisburg, PA 17128



                     Penn, Schoen & Berland Associates, LLC
                     1110 Vermont Ave. NW #1200
                     Washington, DC 20005




Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 14 of 17
                     Principal Financial Group
                     711 High St.
                     Des Moines, IA 50392



                     Quality Technology Services
                     PO BOX 74563
                     Cleveland, OH 44194-4563



                     Quality Technology Services Utility
                     PO BOX 74563
                     Cleveland, OH 44194-4563



                     Rippling
                     315 Montgomery St.
                     San Francisco, CA 94104



                     San Francisco Metropolitan Internet Exch
                     PO OX 8243
                     Emeryville, CA 94662



                     Tennessee Department of Revenue
                     c/o Tennessee Attorney General's Office
                     Bankruptcy Divison
                     PO BOX 20207
                     Nashville, TN 37202-0207



                     Texas Comptroller of Public Accounts
                     P.O. Box 13528, Capitol Station
                     Austin, TX 78711-3528



                     Tripactions, Inc.
                     409 Sherman Ave.
                     Palo Alto, CA 94306-1827




Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 15 of 17
                     UBS Financial Services
                     1000 Harbor Blvd., 6th Floor
                     Weehawken, NJ 07086-6761



                     Ukie
                     18a Lower Ground Floor
                     Black Bull Yard, 24-28 Hatton Wall
                     Holbord, London EC1N 8JH, United Kingdom



                     Zayo Group
                     1550 Larimer St. #635
                     Denver, CO 80202



                     Zayo Group, LLC
                     1821 30th Street, Unit A
                     Boulder, CO 80301




Case: 21-50275   Doc# 1   Filed: 03/01/21   Entered: 03/01/21 08:41:57   Page 16 of 17
                                                                                                                                     3/01/21 8:17AM




                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Blade Global Corporation                                                                       Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Blade Global Corporation in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Blade SAS
 152 rue Saint Denis
 75002 Paris France




    None [Check if applicable]




 March 1, 2021                                                         /s/ Robert G. Harris
 Date                                                                  Robert G. Harris #124678
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Blade Global Corporation
                                                                       Binder & Malter, LLP
                                                                       2775 Park Avenue
                                                                       Santa Clara, CA 95050
                                                                       (408) 295-1700 Fax:(408) 295-1531
                                                                       rob@bindermalter.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case: 21-50275                    Doc# 1            Filed: 03/01/21       Entered: 03/01/21 08:41:57        Page 17 of 17
